DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The preliminary amendment filed on May 5, 2020 has been entered. Claims 1-3, 5-9, and 11-18 are now pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Such claim limitation(s) is/are: 
Schedule Generator in claims 1, 5, 6, 13, 16, and 17
*The generator listed above has been interpreted as tied to the structure of the content scheduling apparatus which is a computing device having a processor as disclosed at least on page 18 lines 12-20 of the originally filed specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung (KR 102111169 B1, hereinafter referenced “Ky”) in view of Young (US 2009/0055766 A1, hereinafter referenced “Young”).

In regards to Claim 1 (currently amended): Ky discloses a content scheduling apparatus (Ky, paragraph [0001]; Reference discloses video wall system) comprising: 

-a screen division information storage configured to store screen division information comprising a plurality of screen division forms each comprising division regions divided from an area of a display screen (Ky, paragraphs [0043] and [0044]; Reference at paragraph [0043] discloses the wall layout control unit (FIGS. 1 and 130) receives a wall layout list (refer to FIG. 3) included in the wall sequence and duration information, which is display time information of each wall layout (S811). Paragraph [0044] discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration. 351 When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817). The wall layout sequence interpreted as the stored screen division information for multiple screen division forms each pertaining to divided regions from an area of the  display screen as shown in fig. 3), 
-and to store time slot information comprising information about time slots allocated to each of the division regions included in each of the plurality of screen division forms (Ky, paragraph [0029]; Reference discloses the monitor layout control unit 140 is implemented to designate a display time and order of each of at least one or more screens of each display device  constituting the monitor layout unit 120 (i.e. to store time slot information comprising information about time slots allocated to each of the division regions included in each of the plurality of screen division forms by the monitor layout control unit 140)); 


Ky does not explicitly disclose but Young teaches 
-a content storage comprising a non-transitory computer-readable medium configured to store a plurality of contents (Young, Fig. 5 and paragraphs [0020] and [0022]; Reference at [0020]discloses a video wall monitor item and a multiple screens item of the multiple displays item are provided for fulfilling the requirement of multi-display content scheduling, and the multiple displays content scheduling records are inputted after a selection of the video wall monitor item and the multiple screens item. Paragraph [0022] discloses the program timer interface 44 has the content scheduling records 44 a to 44 e, and each one of them includes a display date field 441, a start time field 442, a finish time field 443, an input field 444 and a function field 445. Content scheduling records for multiple displays interpreted as the stored plurality of contents as the on screen display (OSD) implies program/software implementation (i.e. non-transitory crm)) see Fig. 5 regarding display 5 (i.e. content storage) and interface 51); 
-a content information storage configured to store content information comprising content list information about a list in which  contents to be displayed are listed for each Young, paragraphs [0022] and [0023]; Reference at paragraph [0022] discloses the program timer interface 44 (i.e. content information storage) has the content scheduling records 44 a to 44 e, and each one of them includes a display date field 441, a start time field 442, a finish time field 443, an input field 444 and a function field 445. In the preferred embodiment, the display date field 441 may be filled with one of Monday (MON) to Sunday (SUN) and asterisked as periodical assignment. A one single asterisk without accompaniment indicating the display time is determined by the start time field 442 and the finish time field 443 just one time….Moreover, input field 444 may be filled with the video source such as VIDEO 1, VIDEO 2, S-VIDEO, DVD, HD 1, VGA, RGBHV, DVI and MULTI (i.e. the video sources represent the stored content information comprising content list information about a list in which  contents to be displayed are listed for each of the division regions among the plurality of contents). Paragraph [0023] discloses in the preferred embodiment, the repeat state field may be assigned the repeat and no repeat of the state in an ON and an OFF respectively; the repeat duration field may be assigned the duration of the state; the divide mode field may be filled with the setting for main-sub window schema such as display side by side (Side By Side), or display the sub window at a corner of the main window, for example, the sub window being on the top right (TOP RGT) of the main one or on the bottom left (BTM LFT); and the source allocation field further includes a first window source field and a second window source field for assigning the video source of the main-sub, single or multiple windows. Therefore, the content scheduling record 44 c indicates the daily sequence of that the source VIDEO 1 and VGA are displayed in the main window and the sub window (i.e. content display order information comprising display orders each of which includes a display order of the contents listed for each of the division regions); 
-and a schedule generator configured to allocate the plurality of contents to the time slots allocated to each of the division regions, based on the screen division information and the content information to generate a content display schedule (Young, paragraph [0024]; Reference discloses referring to the FIG. 4A again, the repeat timer item 423 (i.e. schedule generator) pops up a repeat timer interface 45 with a repeat timer setting item 451 and a multiple displays item 452 for inputting the repeat content scheduling record and the multiple displays content scheduling record. Herein, the multiple displays item 452 includes a video wall monitor item 458 and a multiple screens item 459, and the multiple displays content scheduling record includes the display amount field, the display duration field and the input source field. Therefore, the first one of the multiple displays content scheduling records of the repeat timer interface 45 indicates that the source DVD or HD 1 will be displayed in four displays for 15 minutes, whereas the second one indicates that the source DVD or HD 1 will be displayed in 16 displays for 15 minutes. Therefore, it is achieved that the display content is displayed in a video wall monitor or multiple screens (i.e. the content scheduling records used for displaying content in the video wall monitor or multiple screen interpreted as allocating the plurality of contents to the time slots allocated to each of the division regions, based on the screen division information and the content information to generate a content display schedule)).
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.

In regards to Claim 2 (currently amended): Ky in view of Young teach the content scheduling apparatus of claim 1.
Ky further discloses
-wherein the Page 5 of 12National Phase Application of PCT/KR2019/0033 14 Docket No: Q25820DH03screen division information further comprises information about an order of switching between the plurality of screen division forms and display duration of each of the plurality of screen division forms (Ky, paragraph [0044]; Reference discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration. 351 When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817). Performing display of first then second wall layout based on elapsed time interpreted as the concept of switching order between the plurality of screen division forms and display duration of each of the plurality of screen division forms).  

In regards to Claim 3 (currently amended): Ky in view of Young teach the content scheduling apparatus of claim 2.
Ky further discloses
-further comprising a display controller configured to control the display screen to be divided based on the screen division information (Ky, paragraph [0043]; Reference discloses the wall layout control unit (FIGS. 1 and 130) receives a wall layout list (refer to FIG. 3) included in the wall sequence and duration information, which is display time information of each wall layout (S811). Paragraph [0044] discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration. 351 When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817) 
Ky does not explicitly disclose but Young teaches
and control the plurality of contents to be displayed in the respective division regions based on the content display schedule (Young, paragraph [0024]; Reference discloses referring to the FIG. 4A again, the repeat timer item 423 (i.e. schedule generator) pops up a repeat timer interface 45 with a repeat timer setting item 451 and a multiple displays item 452 for inputting the repeat content scheduling record and the multiple displays content scheduling record. Herein, the multiple displays item 452 includes a video wall monitor item 458 and a multiple screens item 459, and the multiple displays content scheduling record includes the display amount field, the display duration field and the input source field. Therefore, the first one of the multiple displays content scheduling records of the repeat timer interface 45 indicates that the source DVD or HD 1 will be displayed in four displays for 15 minutes, whereas the second one indicates that the source DVD or HD 1 will be displayed in 16 displays for 15 minutes. Therefore, it is achieved that the display content is displayed in a video wall monitor or multiple screens (i.e. the content scheduling records used for displaying content in the video wall monitor or multiple screens interpreted as control the plurality of contents to be displayed in the respective division regions based on the content display schedule)). 
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.

Claim 4 (canceled)  

Ky further discloses
-wherein, when the number of the contents listed for a specific division region among the division regions is less than the number of the time slots allocated to the specific division region (Ky, paragraph [0044]; Reference discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration (i.e. . 351 When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817). The wall layout sequence in relation to the specified durations interpreted as when the number of the contents listed for a specific division region among the division regions is less than the number of the time slots allocated to the specific division region), 

Ky does not explicitly disclose but Young teaches
-the schedule generator allocates the contents assigned to the specific division region to the time slots allocated to the specific division region sequentially and repeatedly according to the display order of the contents listed for the specific division region (Young, paragraph [0023]; Reference discloses the repeat timer interface 453 a and 453 b are shown as two sequent input frames in corresponsive to a repeat timer index REP 1 of the content scheduling record 44 c. There are four repeat content scheduling records 454 to 457 here, and each one includes a repeat state field, a divide mode field, a repeat duration field, a source allocation field and the parameter values….the divide mode field may be filled with the setting for main-sub window schema such as display side by side (Side By Side), or display the sub window at a corner of the main window, for example, the sub window being on the top right (TOP RGT) of the main one or on the bottom left (BTM LFT); and the source allocation field further includes a first window source field and a second window source field for assigning the video source of the main-sub, single or multiple windows. Therefore, the content scheduling record 44 c indicates the daily sequence of that the source VIDEO 1 and VGA are displayed in the main window and the sub window respectively for 15 minutes from am 12, then the source VIDEO 1 and VGA are displayed in the left window and the right window respectively for 15 minutes, then the source S-VIDEO is displayed in a single window for 15 minutes and finally the source VIDEO 1 and VGA are displayed in the main window and the sub window respectively till 1 pm. Therefore, the content scheduling of the display is modifiable. The repeating of content sequentially in various sub-windows or multiple windows interpreted as allocating the contents assigned to the specific division region to the time slots allocated to the specific division region sequentially and repeatedly according to the display order of the contents listed for the specific division region).
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.

In regards to Claim 6 (currently amended): Ky in view of Young teach the content scheduling apparatus of claim 2.
Ky further discloses
-wherein when the number of the contents listed for a specific division region among the division regions is less than the number of the time slots allocated to the specific division region (Ky, paragraph [0044]; Reference discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration…When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817). The wall layout sequence in relation to the specified durations interpreted as when the number of the contents listed for a specific division region among the division regions is less than the number of the time slots allocated to the specific division region), 

Ky does not explicitly disclose but Young teaches
-the schedule generator allocates the contents listed for the specific division region to the time slots allocated to the specific division region according to the display order of the contents listed for the specific division region and allocates a predetermined default content to a time slot to which no content is allocated (Young, paragraph [0023]; Reference discloses the repeat timer interface 453 a and 453 b are shown as two sequent input frames in corresponsive to a repeat timer index REP 1 of the content scheduling record 44 c. There are four repeat content scheduling records 454 to 457 here, and each one includes a repeat state field, a divide mode field, a repeat duration field, a source allocation field and the parameter values….the divide mode field may be filled with the setting for main-sub window schema such as display side by side (Side By Side), or display the sub window at a corner of the main window, for example, the sub window being on the top right (TOP RGT) of the main one or on the bottom left (BTM LFT); and the source allocation field further includes a first window source field and a second window source field for assigning the video source of the main-sub, single or multiple windows. Therefore, the content scheduling record 44 c indicates the daily sequence of that the source VIDEO 1 and VGA are displayed in the main window and the sub window respectively for 15 minutes from am 12, then the source VIDEO 1 and VGA are displayed in the left window and the right window respectively for 15 minutes, then the source S-VIDEO is displayed in a single window for 15 minutes and finally the source VIDEO 1 and VGA are displayed in the main window and the sub window respectively till 1 pm. Therefore, the content scheduling of the display is modifiable. Thus the content scheduling for various windows and timings which are customizable would allow for providing predetermined default content in a region without content at a given time).    
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.

In regards to Claim 7 (currently amended): Ky discloses a content scheduling method performed by a content scheduling apparatus (Ky, paragraph [0011]), comprising: 

-storing screen division information comprising a plurality of screen division forms each comprising different respective division regions divided from an area of a display screen Ky, paragraphs [0043] and [0044]; Reference at paragraph [0043] discloses the wall layout control unit (FIGS. 1 and 130) receives a wall layout list (refer to FIG. 3) included in the wall sequence and duration information, which is display time information of each wall layout (S811). Paragraph [0044] discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration. When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817). The wall layout sequence interpreted as the stored screen division information for multiple screen division forms each pertaining to divided regions from an area of the  display screen as shown in fig. 3) and time slot information comprising information about time slots allocated to each of the division regions included in each of the plurality of screen division forms (Ky, paragraph [0029]; Reference discloses the monitor layout control unit 140 is implemented to designate a display time and order of each of at least one or more screens of each display device  constituting the monitor layout unit 120 (i.e. to store time slot information comprising information about time slots allocated to each of the division regions included in each of the plurality of screen division forms by the monitor layout control unit 140)); 


Ky does not explicitly disclose but Young teaches
-storing plurality of contents (Young, Fig. 5 and paragraphs [0020] and [0022]; Reference at [0020] discloses a video wall monitor item and a multiple screens item of the multiple displays item are provided for fulfilling the requirement of multi-display content scheduling, and the multiple displays content scheduling records are inputted after a selection of the video wall monitor item and the multiple screens item. Paragraph [0022] discloses the program timer interface 44 has the content scheduling records 44 a to 44 e, and each one of them includes a display date field 441, a start time field 442, a finish time field 443, an input field 444 and a function field 445. Content scheduling records for multiple displays interpreted as the stored plurality of contents); 
-storing content information comprising content list information comprising a list in which contents to be displayed are listed for in-each of the division regions among the plurality of contents and content display order information comprising display orders each of which includes a display order of the contents listed for each of the division regions (Young, paragraphs [0022] and [0023]; Reference at paragraph [0022] discloses the program timer interface 44 (i.e. content information storage) has the content scheduling records 44 a to 44 e, and each one of them includes a display date field 441, a start time field 442, a finish time field 443, an input field 444 and a function field 445. In the preferred embodiment, the display date field 441 may be filled with one of Monday (MON) to Sunday (SUN) and asterisked as periodical assignment. A one single asterisk without accompaniment indicating the display time is determined by the start time field 442 and the finish time field 443 just one time….Moreover, input field 444 may be filled with the video source such as VIDEO 1, VIDEO 2, S-VIDEO, DVD, HD 1, VGA, RGBHV, DVI and MULTI (i.e. the video sources represent the stored content information comprising content list information about a list in which  contents to be displayed are listed for each of the division regions among the plurality of contents). Paragraph [0023] discloses in the preferred embodiment, the repeat state field may be assigned the repeat and no repeat of the state in an ON and an OFF respectively; the repeat duration field may be assigned the duration of the state; the divide mode field may be filled with the setting for main-sub window schema such as display side by side (Side By Side), or display the sub window at a corner of the main window, for example, the sub window being on the top right (TOP RGT) of the main one or on the bottom left (BTM LFT); and the source allocation field further includes a first window source field and a second window source field for assigning the video source of the main-sub, single or multiple windows. Therefore, the content scheduling record 44 c indicates the daily sequence of that the source VIDEO 1 and VGA are displayed in the main window and the sub window (i.e. content display order information comprising display orders each of which includes a display order of the contents listed for each of the division regions); 
-and allocating the plurality of contents to the time slots allocated to each of the division regions, based on the screen division information and the content information to generate a content display schedule (Young, paragraph [0024]; Reference discloses referring to the FIG. 4A again, the repeat timer item 423 (i.e. schedule generator) pops up a repeat timer interface 45 with a repeat timer setting item 451 and a multiple displays item 452 for inputting the repeat content scheduling record and the multiple displays content scheduling record. Herein, the multiple displays item 452 includes a video wall monitor item 458 and a multiple screens item 459, and the multiple displays content scheduling record includes the display amount field, the display duration field and the input source field. Therefore, the first one of the multiple displays content scheduling records of the repeat timer interface 45 indicates that the source DVD or HD 1 will be displayed in four displays for 15 minutes, whereas the second one indicates that the source DVD or HD 1 will be displayed in 16 displays for 15 minutes. Therefore, it is achieved that the display content is displayed in a video wall monitor or multiple screens (i.e. the content scheduling records used for displaying content in the video wall monitor or multiple screen interpreted as allocating the plurality of contents to the time slots allocated to each of the division regions, based on the screen division information and the content information to generate a content display schedule).  
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.

Ky further discloses
-wherein the screen division information further comprises information about an order of switching between the plurality of screen division forms and display duration of each of the plurality screen division forms (Ky, paragraph [0044]; Reference discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration. 351 When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817). Performing display of first then second wall layout based on elapsed time interpreted as the concept of switching order between the plurality of screen division forms and display duration of each of the plurality of screen division forms).  

In regards to Claim 9 (currently amended): Ky in view of Young teach the content scheduling method of claim 8.
Ky further discloses
-further comprising controlling display screen to be divided based on the screen division information (Ky, paragraph [0043]; Reference discloses the wall layout control unit (FIGS. 1 and 130) receives a wall layout list (refer to FIG. 3) included in the wall sequence and duration information, which is display time information of each wall layout (S811). Paragraph [0044] discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration. 351 When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817) 
Ky does not explicitly disclose but Young teaches
-and controlling the plurality of contents to be displayed in the respective division regions based on the content display schedule (Young, paragraph [0024]; Reference discloses referring to the FIG. 4A again, the repeat timer item 423 (i.e. schedule generator) pops up a repeat timer interface 45 with a repeat timer setting item 451 and a multiple displays item 452 for inputting the repeat content scheduling record and the multiple displays content scheduling record. Herein, the multiple displays item 452 includes a video wall monitor item 458 and a multiple screens item 459, and the multiple displays content scheduling record includes the display amount field, the display duration field and the input source field. Therefore, the first one of the multiple displays content scheduling records of the repeat timer interface 45 indicates that the source DVD or HD 1 will be displayed in four displays for 15 minutes, whereas the second one indicates that the source DVD or HD 1 will be displayed in 16 displays for 15 minutes. Therefore, it is achieved that the display content is displayed in a video wall monitor or multiple screens (i.e. the content scheduling records used for displaying content in the video wall monitor or multiple screens interpreted as control the plurality of contents to be displayed in the respective division regions based on the content display schedule)).  
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.

Claim 10 (canceled)  

In regards to Claim 11 (currently amended): Ky in view of Young teach the content scheduling method of claim 8.
Ky further discloses
-wherein the generating of the content display schedule comprises, when the number of the contents to be displayed in a specific division region among the division regions is less than the number of the time slots allocated to the specific division region (Ky, paragraph [0044]; Reference discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration. When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817). The wall layout sequence in relation to the specified durations interpreted as when the number of the contents listed for a specific division region among the division regions is less than the number of the time slots allocated to the specific division region),

Ky does not explicitly disclose but Young teaches
-sequentially and repeatedly allocating the contents listed for the specific division region to the time slots allocated to the specific division region according to the display order of the contents listed for the specific division region (Young, paragraph [0023]; Reference discloses the repeat timer interface 453 a and 453 b are shown as two sequent input frames in corresponsive to a repeat timer index REP 1 of the content scheduling record 44 c. There are four repeat content scheduling records 454 to 457 here, and each one includes a repeat state field, a divide mode field, a repeat duration field, a source allocation field and the parameter values….the divide mode field may be filled with the setting for main-sub window schema such as display side by side (Side By Side), or display the sub window at a corner of the main window, for example, the sub window being on the top right (TOP RGT) of the main one or on the bottom left (BTM LFT); and the source allocation field further includes a first window source field and a second window source field for assigning the video source of the main-sub, single or multiple windows. Therefore, the content scheduling record 44 c indicates the daily sequence of that the source VIDEO 1 and VGA are displayed in the main window and the sub window respectively for 15 minutes from am 12, then the source VIDEO 1 and VGA are displayed in the left window and the right window respectively for 15 minutes, then the source S-VIDEO is displayed in a single window for 15 minutes and finally the source VIDEO 1 and VGA are displayed in the main window and the sub window respectively till 1 pm. Therefore, the content scheduling of the display is modifiable. The repeating of content sequentially in various sub-windows or multiple windows interpreted as allocating the contents assigned to the specific division region to the time slots allocated to the specific division region sequentially and repeatedly according to the display order of the contents listed for the specific division region).  
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.

In regards to Claim 12 (currently amended): Ky in view of Young teach the content scheduling method of claim 8.
Ky further discloses
Ky, paragraph [0044]; Reference discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration (i.e. . 351 When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817). The wall layout sequence in relation to the specified durations interpreted as when the number of the contents listed for a specific division region among the division regions is less than the number of the time slots allocated to the specific division region), 

Ky does not explicitly disclose but Young teaches
-allocating the contents listed for the specific division region to the time slots allocated to the specific division region and allocating a predetermined default content to a Page 8 of 12National Phase Application of PCT/KR2019/0033 14 Docket No: Q25820DH03 time slot to which no content is allocated (Young, paragraph [0023]; Reference discloses the repeat timer interface 453 a and 453 b are shown as two sequent input frames in corresponsive to a repeat timer index REP 1 of the content scheduling record 44 c. There are four repeat content scheduling records 454 to 457 here, and each one includes a repeat state field, a divide mode field, a repeat duration field, a source allocation field and the parameter values….the divide mode field may be filled with the setting for main-sub window schema such as display side by side (Side By Side), or display the sub window at a corner of the main window, for example, the sub window being on the top right (TOP RGT) of the main one or on the bottom left (BTM LFT); and the source allocation field further includes a first window source field and a second window source field for assigning the video source of the main-sub, single or multiple windows. Therefore, the content scheduling record 44 c indicates the daily sequence of that the source VIDEO 1 and VGA are displayed in the main window and the sub window respectively for 15 minutes from am 12, then the source VIDEO 1 and VGA are displayed in the left window and the right window respectively for 15 minutes, then the source S-VIDEO is displayed in a single window for 15 minutes and finally the source VIDEO 1 and VGA are displayed in the main window and the sub window respectively till 1 pm. Therefore, the content scheduling of the display is modifiable. Thus the content scheduling for various windows and timings which are customizable would allow for providing predetermined default content in a region without content at a given time).
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.

In regards to Claim 13 (new): Ky discloses a content scheduling apparatus (Ky, paragraph [0001]; reference discloses video wall system) comprising: 

-a screen division information storage configured to store screen division information comprising a screen division form having division regions divided from an area of a display screen (Ky, paragraphs [0043] and [0044]; Reference at paragraph [0043] discloses the wall layout control unit (FIGS. 1 and 130) receives a wall layout list (refer to FIG. 3) included in the wall sequence and duration information, which is display time information of each wall layout (S811). Paragraph [0044] discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration. When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817). The wall layout sequence interpreted as the stored screen division information for multiple screen division forms each pertaining to divided regions from an area of the  display screen as shown in fig. 3), 
-and to store time slot information comprising information about time slots allocated to each of the division regions (Ky, paragraph [0029]; Reference discloses the monitor layout control unit 140 is implemented to designate a display time and order of each of at least one or more screens of each display device  constituting the monitor layout unit 120 (i.e. to store time slot information comprising information about time slots allocated to each of the division regions by the monitor layout control unit 140)); 


Ky does not explicitly disclose but Young teaches
-a content storage comprising a non-transitory computer-readable medium configured to store a plurality of contents (Young, Fig. 5 and paragraphs [0020] and [0022]; Reference at [0020]discloses a video wall monitor item and a multiple screens item of the multiple displays item are provided for fulfilling the requirement of multi-display content scheduling, and the multiple displays content scheduling records are inputted after a selection of the video wall monitor item and the multiple screens item. Paragraph [0022] discloses the program timer interface 44 has the content scheduling records 44 a to 44 e, and each one of them includes a display date field 441, a start time field 442, a finish time field 443, an input field 444 and a function field 445. Content scheduling records for multiple displays interpreted as the stored plurality of contents as the on screen display (OSD) implies program/software implementation (i.e. non-transitory crm)) see Fig. 5 regarding display 5 (i.e. content storage) and interface 51); 
-a content information storage configured to store content information comprising content list information about a list in which contents to be displayed are listed for each of the division regions among the plurality of contents and content display order information comprising display orders each of which includes a display order of the contents listed for each of the division regions (Young, paragraphs [0022] and [0023]; Reference at paragraph [0022] discloses the program timer interface 44 (i.e. content information storage) has the content scheduling records 44 a to 44 e, and each one of them includes a display date field 441, a start time field 442, a finish time field 443, an input field 444 and a function field 445. In the preferred embodiment, the display date field 441 may be filled with one of Monday (MON) to Sunday (SUN) and asterisked as periodical assignment. A one single asterisk without accompaniment indicating the display time is determined by the start time field 442 and the finish time field 443 just one time….Moreover, input field 444 may be filled with the video source such as VIDEO 1, VIDEO 2, S-VIDEO, DVD, HD 1, VGA, RGBHV, DVI and MULTI (i.e. the video sources represent the stored content information comprising content list information about a list in which  contents to be displayed are listed for each of the division regions among the plurality of contents). Paragraph [0023] discloses in the preferred embodiment, the repeat state field may be assigned the repeat and no repeat of the state in an ON and an OFF respectively; the repeat duration field may be assigned the duration of the state; the divide mode field may be filled with the setting for main-sub window schema such as display side by side (Side By Side), or display the sub window at a corner of the main window, for example, the sub window being on the top right (TOP RGT) of the main one or on the bottom left (BTM LFT); and the source allocation field further includes a first window source field and a second window source field for assigning the video source of the main-sub, single or multiple windows. Therefore, the content scheduling record 44 c indicates the daily sequence of that the source VIDEO 1 and VGA are displayed in the main window and the sub window (i.e. content display order information comprising display orders each of which includes a display order of the contents listed for each of the division regions); 
 -and a schedule generator configured to allocate the contents listed for each of the division regions to the time slots allocated to each of the division regions according to the content display order information so that the contents listed for each of the division regions are sequentially displayed on each of the division regions (Young, paragraph [0024]; Reference discloses referring to the FIG. 4A again, the repeat timer item 423 (i.e. schedule generator) pops up a repeat timer interface 45 with a repeat timer setting item 451 and a multiple displays item 452 for inputting the repeat content scheduling record and the multiple displays content scheduling record. Herein, the multiple displays item 452 includes a video wall monitor item 458 and a multiple screens item 459, and the multiple displays content scheduling record includes the display amount field, the display duration field and the input source field. Therefore, the first one of the multiple displays content scheduling records of the repeat timer interface 45 indicates that the source DVD or HD 1 will be displayed in four displays for 15 minutes, whereas the second one indicates that the source DVD or HD 1 will be displayed in 16 displays for 15 minutes. Therefore, it is achieved that the display content is displayed in a video wall monitor or multiple screens (i.e. the content scheduling records used for displaying content in the video wall monitor or multiple screens interpreted as allocating the plurality of contents to the time slots allocated to each of the division regions, based on the content information to generate a content display schedule as the sequential display is provided by the content scheduling record.)) 
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.

In regards to Claim 14 (new): Ky in view of Young teach the content scheduling apparatus of claim 13.
Ky further discloses
-wherein the screen division form information comprises a plurality of screen division forms; the screen division form information further comprises information about an order of switching between the plurality of screen division forms and display duration of each of theDocket No: Q25820DH03 plurality of screen division forms (Ky, paragraph [0044]; Reference discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration. 351 When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817). Performing display of first then second wall layout based on elapsed time interpreted as the concept of switching order between the plurality of screen division forms and display duration of each of the plurality of screen division forms); 

Ky does not explicitly disclose but Young teaches
 -and the number of the contents listed for each of the division regions is the same as the number of the time slots allocated to each of the division regions (Young, Fig. 3; Reference illustrates content display method in which step s36 discloses inputting the content display scheduling records to correspond to the repeat timer interface interpreted as providing contents of the divided or multiple display regions according to the same number of time slots of each region). 
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.

In regards to Claim 15 (new): Ky in view of Young teach the content scheduling apparatus of claim 13.
Ky further discloses
-wherein the screen division form information comprises a plurality of screen division forms; the screen division form information further comprises information about an order of switching between the plurality of screen division forms and display duration of each of the plurality of screen division forms (Ky, paragraph [0044]; Reference discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration. 351 When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817). Performing display of first then second wall layout based on elapsed time interpreted as the concept of switching order between the plurality of screen division forms and display duration of each of the plurality of screen division forms); 
-and the number of the contents listed for at least one of the division regions is less than the number of the time slots allocated to the at least one of the division regions (Ky, paragraph [0044]; Reference discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration… When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817). The wall layout sequence in relation to the specified durations interpreted as when the number of the contents listed for a specific division region among the division regions is less than the number of the time slots allocated to the specific division region).  

In regards to Claim 16 (new): Ky in view of Young teach the content scheduling apparatus of claim 15.
Ky does not explicitly disclose but Young teaches
-wherein the schedule generator allocates the contents assigned to the at least one of the division regions to the time slots allocated to the at least one of the division regions according to the display order of the contents listed for the at least one of the division regions, and allocates repeatedly the contents listed for the at least one of division regions to a time slot to which no content is allocated (Young, paragraph [0023]; Reference discloses the repeat timer interface 453 a and 453 b are shown as two sequent input frames in corresponsive to a repeat timer index REP 1 of the content scheduling record 44 c. There are four repeat content scheduling records 454 to 457 here, and each one includes a repeat state field, a divide mode field, a repeat duration field, a source allocation field and the parameter values….the divide mode field may be filled with the setting for main-sub window schema such as display side by side (Side By Side), or display the sub window at a corner of the main window, for example, the sub window being on the top right (TOP RGT) of the main one or on the bottom left (BTM LFT); and the source allocation field further includes a first window source field and a second window source field for assigning the video source of the main-sub, single or multiple windows. Therefore, the content scheduling record 44 c indicates the daily sequence of that the source VIDEO 1 and VGA are displayed in the main window and the sub window respectively for 15 minutes from am 12, then the source VIDEO 1 and VGA are displayed in the left window and the right window respectively for 15 minutes, then the source S-VIDEO is displayed in a single window for 15 minutes and finally the source VIDEO 1 and VGA are displayed in the main window and the sub window respectively till 1 pm. Therefore, the content scheduling of the display is modifiable. Thus the content scheduling for various windows and timings which are customizable would allow for providing repeating content in a region without content at a given time).  
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.


Ky does not explicitly disclose but Young teaches
-wherein the schedule generator allocates the contents assigned to the at least one of the division regions to the time slots allocated to the at least one of the division regions according to the display order of the contents listed for the at least one of the division regions, and allocates a predetermined default content to a time slot to which no content is allocated (Young, paragraph [0023]; Reference discloses the repeat timer interface 453 a and 453 b are shown as two sequent input frames in corresponsive to a repeat timer index REP 1 of the content scheduling record 44 c. There are four repeat content scheduling records 454 to 457 here, and each one includes a repeat state field, a divide mode field, a repeat duration field, a source allocation field and the parameter values….the divide mode field may be filled with the setting for main-sub window schema such as display side by side (Side By Side), or display the sub window at a corner of the main window, for example, the sub window being on the top right (TOP RGT) of the main one or on the bottom left (BTM LFT); and the source allocation field further includes a first window source field and a second window source field for assigning the video source of the main-sub, single or multiple windows. Therefore, the content scheduling record 44 c indicates the daily sequence of that the source VIDEO 1 and VGA are displayed in the main window and the sub window respectively for 15 minutes from am 12, then the source VIDEO 1 and VGA are displayed in the left window and the right window respectively for 15 minutes, then the source S-VIDEO is displayed in a single window for 15 minutes and finally the source VIDEO 1 and VGA are displayed in the main window and the sub window respectively till 1 pm. Therefore, the content scheduling of the display is modifiable. Thus the content scheduling for various windows and timings which are customizable would allow for providing predetermined default content in a region without content at a given time).  
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.

In regards to Claim 18 (new): Ky in view of Young teach the content scheduling apparatus of claim 13.
Ky further discloses
-further comprising a display controller configured to control the display screen to be divided based on the screen division information (Ky, paragraph [0043]; Reference discloses the wall layout control unit (FIGS. 1 and 130) receives a wall layout list (refer to FIG. 3) included in the wall sequence and duration information, which is display time information of each wall layout (S811). Paragraph [0044] discloses the wall layout control unit (FIGS. 1 and 130) displays the first wall layout according to the wall layout list for a specified duration. 351 When the specified duration elapses, the second wall layout of the wall layout list is displayed as much as the specified duration, and the display is performed until the last wall layout of the wall layout list in a similar manner (S813 to S817) 
Ky does not explicitly disclose but Young teaches
-and control the plurality of contents to be displayed in the respective division regions based on the content display schedule (Young, paragraph [0024]; Reference discloses referring to the FIG. 4A again, the repeat timer item 423 (i.e. schedule generator) pops up a repeat timer interface 45 with a repeat timer setting item 451 and a multiple displays item 452 for inputting the repeat content scheduling record and the multiple displays content scheduling record. Herein, the multiple displays item 452 includes a video wall monitor item 458 and a multiple screens item 459, and the multiple displays content scheduling record includes the display amount field, the display duration field and the input source field. Therefore, the first one of the multiple displays content scheduling records of the repeat timer interface 45 indicates that the source DVD or HD 1 will be displayed in four displays for 15 minutes, whereas the second one indicates that the source DVD or HD 1 will be displayed in 16 displays for 15 minutes. Therefore, it is achieved that the display content is displayed in a video wall monitor or multiple screens (i.e. the content scheduling records used for displaying content in the video wall monitor or multiple screens interpreted as control the plurality of contents to be displayed in the respective division regions based on the content display schedule)). 
Ky and Young are combinable because they are in the same field of endeavor regarding multi-display of content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video wall system of Ky to include the content scheduling features of Young in order to provide the user with a video wall system with a variety of monitor layouts for viewing video data at predetermined time intervals as taught by Ky while incorporating the content scheduling features of Young in order to allow for use of content scheduling functions in which a content scheduling records having date timing, an different types of content input are used for multiple screens allowing for modifiable display outputs applicable to the video wall displays as taught in Ky.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRELL M ROBINSON/Examiner, Art Unit 2619